Christianson, Ch. J.
(dissenting). I dissent. The legislature has said: “In the construction of a pleading for the purpose of determining its effect, its allegations shall be liberally construed with a view of substantial justice between the parties.” Comp. Laws 1913, § 7458. It is the duty of the courts to recognize and give effect to this rule.
The written agreement involved in this case recites that the defendant, Nürnberg, is the owner of a section of land upon which he desires to make a loan. And that it is “mutually agreed between B. B. Belton, party of the first part, and Herman Nürnberg, party of the second part, that the said party of the first part is to procure, if possible, for the party of the second part a loan for the sum of $12,800 on the above-described land for a period of five years, with interest at 6 per cent per annum payable annually. And if the party of the first part is successful in obtaining the above loan, the party of the second part agrees to pay the party of the first part the sum of $640 cash for his services in procuring said loan.” The complaint in this ease unquestionably alleges that plaintiff fully complied with this portion of the contract.
But the majority opinion holds that the above-quoted portion of the contract is limited by the subsequent portions which requires Nürnberg to execute a loan application, and provides that Belton shall forward such, application to the loan company. And that inasmuch as the complaint does not specifically aver that the loan application was executed by Nürnberg, and forwarded to and accepted by the loan company, and the loan made by it, the complaint fails to state a cause of action. The provision that Nürnberg should execute a loan application was clearly for the benefit of Belton. It is a matter of common knowledge that such applications contain certain questions, and require the applicant to make certain answers or representations relating to the character of the land, the amount and value of improvements thereon, and matters of that kind. Obviously the defendant cannot complain if the plaintiff procured the loan without such application. That would merely give the defendant a more favorable deal than he was entitled to. The primary object concerning which the parties contracted was the procurement by the defendant of a certain loan, at certain terms, upon certain land. The remainder were matters of detail relating to the principal object of the contract. The complaint in this *456case shows that the plaintiff on his part performed what he had agreed to perform; that he obtained the loan which he was employed to obtain.
In my opinion the trial court was correct in holding that the complaint stated a cause of action. The order appealed from should be affirmed.
Birdzell, J., concurs.